[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                  FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               OCT 27, 2008
                                No. 08-13746
                                                            THOMAS K. KAHN
                            Non-Argument Calendar
                                                                 CLERK


                   D. C. Docket No. 07-01749-CV-T-23-MSS

QIWU ZHENG,

                                                        Plaintiff-Appellant,

                                     versus

SECRETARY, DEPARTMENT OF HOMELAND SECURITY,
EMILIO T. GONZALES, as Director of the United States
Citizenship and Immigration Service, KATHY A. REDMAN, as
Interim Director of the Tampa Field Office of the United States
Citizenship and Immigration Services,
US DISTRICT ATTORNEY A. BRIAN ALBRITTON,

                                                        Defendants-Appellees.



                  Appeal from the United States District Court
                      for the Middle District of Florida


                              (October 27, 2008)

Before DUBINA, CARNES and WILSON, Circuit Judges.
PER CURIAM:

      This is an appeal from an order of the district court dismissing appellant

Qiwu Zheng’s (“Zheng”) complaint for a writ of mandamus and declaratory

judgment for lack of subject matter jurisdiction.

      We review a district court’s dismissal of a case for lack of subject matter

jurisdiction de novo. Community State Bank v. Strong, 485 F.3d 597, 604 (11th

Cir. 2007).

      After reviewing the record and reading the parties’ briefs, we conclude that

the district court correctly granted the defendants’ motion to dismiss for lack of

subject matter jurisdiction and for failure to state a claim upon which relief can be

granted. We agree with the district court’s finding that, to the extent the complaint

sought review of the United States Citizenship and Immigration Services

(“USCIS”) decision to deny adjustment of status or the underlying discretionary or

factual determinations, review was barred by 8 U.S.C. § 1252(a)(2)(B). We also

agree with the district court’s finding that any genuine constitutional or legal

challenge to the denial of Zheng’s application for adjustment of status, including

his claim of denial of due process, is reviewable “only upon a petition for review

filed with an appropriate court of appeals. . . .” R.E.E., p. 12, citing 8 U.S.C. §

1252(a)(2)(D).

                                           2
        Accordingly, we affirm the district court’s judgment of dismissal.

        AFFIRMED.1




        1
         The defendants also make a compelling argument that Zheng’s appeal is moot because
Zheng’s complaint no longer presents a live controversy for which any court can give meaningful
relief. Validation of his labor certification renders Zheng ineligible for adjustment of status to that
of a lawful permanent resident. Even if we assume the defendants are correct, it makes no difference
here because the district court’s decision that it lacked subject matter jurisdiction is clearly correct.

                                                   3